      case 7:14-cv-09614-KMK-PED Document 463 Filed 05/24/21 Page 1 of 1




Jackson Lewis                                              Jackson Lewis P.C.
                                                           44 South Broadway, 14th Floor
                                                           White Plains NY 10601
                                                           (914) 872-8060 Main
                 MEMO ENDORSED                             (914) 946-1216 Fax
                                                           jacksonlewis.com




May 24, 2021


VIA ECF
Hon. Kenneth M. Karas
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
 Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re:    Carlos Ocampo, et al. v. 455 Hospitality LLC et al.
       Case No.: 14-CV-9614(KMK)(PED)

Dear Judge Karas:

The undersigned represents Defendants 455 Hospitality LLC ("455"), Richard Friedman, David
Ribbens, Norma Abdou, Nurul Haque, Doreen Clarke, and Efraim Elchonen in the above-
referenced matter. I write jointly with counsels for Plaintiffs, counsel for Accord Human Resources
14, Inc. and Trinet HR Ill , Inc., counsel for Doubletree Franchise LLC and Doubletree Hotel
Systems, Inc. , counsel for Jordan LLC, and counsel for Teddy Lichtschein and Eliezer Scheiner
(together with 455, "the Settling Parties").

The Settling Parties previously jointly informed the Court that because a Receiver is appointed to
oversee 455, the approval of the Receiver was required for 455 to agree to the settlement. Today,
the Receiver proposed revisions to the settlement agreement which he advised would enable the
Receiver to approve the agreement on behalf of 455. Those proposed revisions have been
forwarded to the other Settling Parties for review.

To provide the Settling Parties time to review and approve the Receiver's proposed revisions , the
Settling Parties jointly and respectfully request to further extend the deadline for the submission
of the proposed settlement agreement with Plaintiffs' motion for preliminary approval of same
from May 24, 2021 until June 1, 2021.
                                               Granted .
Respectfully submitted,


c7~
Jonathan M. Kozak                             5 /24/21
914-872-6885
jonathan.kozak@jacksonlewis.com
J~CKSOn L@wis ji>_C.
cc:    Counsel of Record (via ECF)
